Exhibit 10.1

 

[logo.jpg] 

Applied Optoelectronics, Inc.
Executive and Key Employee Bonus Plan

1. Plan Goal

 

The purpose of the Applied Optoelectronics, Inc. Executive and Key Employee
Bonus Plan (the “Plan”) is to motivate exceptional performance by the executive
officers and certain other key employees of Applied Optoelectronics, Inc. or its
direct or indirect subsidiaries (the “Company”) by rewarding the achievement of
pre-established business performance objectives. The Plan is to be administered
by the Compensation Committee of the Board of Directors of the Company (the
“Committee”).

 

2. Effective Date

 

The Plan is effective as of January 1, 2016 and shall continue in effect until
modified or terminated by the Committee. This Plan supersedes all prior bonus or
commission incentive plans with respect to employees designated to participate
in this Plan or any written or oral representations regarding the subject matter
of the Plan.

 

3. Eligibility

 

All U.S. based executive officers of the Company (the “Executive Officers”) and
other key employees of the Company designated by the Committee, in each case who
are not eligible to participate in another Company cash incentive plan
(collectively, “Participants”) are eligible to participate in the Plan. Plan
eligibility for newly hired Executive Officers begins on the first day of the
fiscal quarter following their hire date. To be eligible to participate in the
Plan, Participants must meet the following conditions:

 

·be a full-time regular employee of the Company as of the last day of the
applicable Performance Period (defined below);

·not be subject to disciplinary action, be in good standing with the Company and
not be subject to a performance improvement plan; and

·if such Participant is a key employee designated as a Participant by the
Committee, and not an Executive Officer, for such key employee to remain a
Participant, the Committee must not have withdrawn such designation. The
Committee shall have the sole discretion to withdraw the designation of a key
employee as a Participant.

 

4. Performance Periods

 

The Committee shall establish the performance period or periods for the Plan,
which may include the Company’s fiscal year, multiple fiscal years or any other
period longer than one fiscal year, and/or a portion of the Company’s fiscal
year (as applicable, the “Performance Period”). The Committee may establish
multiple Performance Periods under the Plan, and such Performance Periods may be
successive or may overlap.

1

 

 

5. Performance Goals and Target Bonus; Plan Budget

 

For each Performance Period, the Committee shall establish performance goals,
which may include goals based on a Participant’s individual performance and
contribution to the Company, corporate and strategic business objectives of the
Company, and/or any other factor deemed appropriate by the Committee. These
performance goals may include, without limitation, one or more of the following:

 

·Net bookings, net sales, backlog or similar measures;

·Revenue, earnings (which may include adjusted earnings before taxes, interest,
depreciation and amortization), earnings per share, net income, profits, net
profit or similar measures;

·Profit, expenses, operating expenses, overhead or expense reduction, gross
margin or similar measures;

·Cash flow, cash position, working capital, operating cash flow or similar
measures;

·Design wins, customer adds, customer renewals, customer retention rates, number
of customers, market share or similar measures, including churn;

·Revenue growth, sales growth or similar measures;

·Attainment of research and development milestones; new product development, new
product invention or innovation, product release timelines or similar measures,

·Achievement of business divestitures or acquisitions;

·Stock price, total stockholder return, growth in stockholder value relative to
the moving average of the S&P 500 Index or another index; or

·Internal rate of return, return on assets, return on capital, return on equity,
return on investment, return on sales or similar measures.

 

In addition, individual objectives may include peer reviews or other subjective
or objective criteria.

 

As determined by the Committee, the performance goals may be based on GAAP or
Non-GAAP results and any actual results may be adjusted by the Committee for
one-time items or unbudgeted or unexpected items when determining whether the
performance goals have been met. The performance goals may be on the basis of
any factors the Committee determines relevant, and may be on an individual,
divisional, business unit or Company-wide basis. The performance goals may
differ from Participant to Participant and from award to award. Failure to meet
the goals will result in a failure to earn the Target Award, except as provided
in Section 8 of this Plan.

 

In addition to establishing performance goals for each Performance Period, the
Committee shall establish target bonus opportunities for each Participant for
the applicable Performance Periods (a “Target Bonus”). Target Bonuses will
generally be expressed as a percentage of the Participant’s base salary. For
purposes of determining a Participant’s Target Bonus opportunity, “base salary,”
means the cumulative base salary earnings for the Performance Period.

 

The Plan budget for each Performance Period is the sum of each Target Bonus for
each Participant. The Plan budget may be established before, during or after the
applicable Performance Period. Actual Awards (as defined below) will be paid
from the Plan budget.

 

6. Performance Grids

 

Within the first 90 days of the each Performance Period, the Committee will
identify, in its sole discretion, the performance criteria that will be applied
for that Performance Period and the target objectives with respect to each such
criterion (the “Goals”). Once established, these Goals will be communicated to
the applicable Participants in the form of performance grids. These performance
grids are subject to change by the Committee in the event of acquisitions,
dispositions or other events (other than company performance) having a material
impact on the Goals.

 

7. Actual Awards

 

Bonuses will be considered earned and accrued as of the last day of the
applicable Performance Period. For Performance Periods based on the Company’s
fiscal year, the last day of each such Performance Period will be December 31st.
The bonuses for Participants are to be calculated using this Plan, together with
the applicable performance grid. Subject to the Committee’s authority under
Section 8 to modify awards, the bonuses payable under this Plan with respect to
any Performance Period, if any, are referred to herein as “Actual Awards.”

 

The Participants will receive any earned Actual Awards after the end of the
Performance Period, with the timing of payment subject to determination by the
Committee. For Performance Periods based on the Company’s fiscal year, the
payment of Actual Awards will typically be made following closing of the audit
of the financial statements of the Company and determination by the Committee of
bonus results under this Plan and the applicable performance grid, but no later
than March 15th of the year following the year in which the Performance Period
ends.

2

 

 

If a Participant dies or becomes Disabled prior to the payment of an Actual
Award earned by him or her prior to death or Disability for a prior Performance
Period, the Actual Award will be paid to his or her estate or to the
Participant, as the case may be, subject to the Committee’s discretion to reduce
or eliminate any Actual Award otherwise payable. As used herein, “Disability”
means a permanent and total disability determined in accordance with uniform and
nondiscriminatory standards adopted by the Committee from time to time.

 

8. Discretion to Modify Awards; Discretionary Nature of Plan and Awards

 

Notwithstanding anything to the contrary contained in this Plan, the Committee
may, in its sole discretion and at any time, (i) increase, reduce or eliminate a
Participant’s Actual Award, and/or (ii) increase, reduce or eliminate the amount
allocated to the Plan budget for the applicable Performance Period. The Actual
Award may be below, at or above the Target Award, at the Committee’s discretion.
The Committee may provide for partial payment of Target Award if the performance
goals are partially met. The Committee may determine the amount of any reduction
on the basis of such factors as it deems relevant, and will not be required to
establish any allocation or weighting with respect to the factors it considers.

 

No individual has a vested entitlement to any payment under the Plan; all awards
are paid at the sole discretion of the Committee. Specifically, regardless of
whether an award has been consistently paid over any period of time, the
Committee, at its sole discretion, reserves the right to (i) decrease Target
Bonuses, (ii) change the Goals applicable to any Performance Period, (iii)
terminate the participation of any individual in the Plan at any time for any
legal reason, and/or (iv) modify, terminate, or rescind the Plan, in whole or in
part, all with or without notice or cause.

 

9. Source of Payment; Payment Type

 

Each Actual Award will be paid solely from the general assets of the Company.
Nothing in this Plan will be construed to create a trust or to establish or
evidence any Participant’s claim of any right other than as an unsecured general
creditor with respect to any payment to which he or she may be entitled.

 

Actual Award payments under this Plan will be made via direct deposit or live
check, less all applicable taxes and withholdings. Actual Award payments will be
subject to the applicable federal income tax withholding rate, in addition to
applicable FICA, state, and local taxes.

 

10. Plan Administration

 

Final authority on all issues related to the Plan will reside with the
Committee. The Committee will have all powers and discretion necessary or
appropriate to administer the Plan and to control its operation, including,
without limitation, the power to (i) determine which Executive Officers and key
employees, if any, will be granted awards, (ii) prescribe the terms and
conditions of awards, (iii) interpret the Plan and the awards, (iv) adopt such
procedures and sub-plans as are necessary or appropriate to permit participation
in the Plan by Officers or key employees who are foreign nationals or employed
outside of the United States, (v) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith, and (vi)
interpret, amend or revoke any such rules.

 

The Committee, in its sole discretion and on such terms and conditions as it may
provide, may delegate all or part of its authority and powers under the Plan to
one or more directors and/or officers of the Company. All determinations and
decisions made by the Committee, the Board, and any delegate of the Committee
pursuant to the provisions of the Plan will be final, conclusive, and binding on
all persons, and will be given the maximum deference permitted by law.

3

 

 

11. Amendment & Termination

 

The Plan will commence on the date specified herein, and subject to this Section
11, will remain in effect thereafter. The Plan may be modified, terminated, or
rescinded in whole or in part at any time by the Committee and/or the Board of
Directors; provided, however, that no revision or termination would have an
adverse effect on any outstanding awards earned. No modification or exception to
the Plan is valid or enforceable unless approved in writing by the Committee.
Participants’ Target Bonus opportunities may be modified at the discretion of
the Committee at any time.

 

12. At-Will Employment

 

Nothing in the Plan provides any guarantee or promise of continued service of a
participant with the Company or affects the “at will” employment status of the
Executive Officers.  Neither the attainment of Goals nor the continuous service
requirement necessary to earn a bonus alters the ability of a Participant or the
Company to terminate employment at any time, with or without reason and with or
without advance notice.

 

13. Application of Deferred Compensation Rules

 

This plan is intended to be a “bonus program” as defined under U.S. Department
of Labor regulation 2510.3-2(c) and will be considered and administered in
accordance with such intention. Actual Awards under the Plan will not be paid
later than the fifteenth (15th) day of the third (3rd) month following the end
of the Company fiscal year in which the applicable Performance Period to which
such payment relates began. It is intended that all bonuses payable under this
Plan will be exempt from the requirements of “Section 409A” (as defined below)
pursuant to the “short-term deferral” exemption or, in the alternative, comply
with the requirements of Section 409A so that none of the payments and benefits
to be provided under this Plan will be subject to the additional tax imposed
under Section 409A, and any ambiguities or ambiguous terms herein shall be
interpreted to so comply or be exempt. “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
thereunder, as they may be amended or modified from time to time, and any
applicable state law equivalents.

 

14. General

 

All obligations of the Company under the Plan, with respect to awards granted
hereunder, will be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
or assets of the Company.

 

If permitted by the Committee, a Participant under the Plan may name a
beneficiary or beneficiaries to whom any vested but unpaid award will be paid in
the event of the Participant’s death. Each such designation will revoke all
prior designations by the Participant and will be effective only if given in a
form and manner acceptable to the Committee. In the absence of any such
designation, any vested benefits remaining unpaid at the Participant’s death
will be paid to the Participant’s estate.

 

No award granted under the Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will, by the laws of descent
and distribution, or to the limited extent provided in the preceding paragraph.
All rights with respect to an award granted to a Participant will be available
during his or her lifetime only to the Participant.

 

In the event any provision of the Plan will be held illegal or invalid for any
reason, the illegality or invalidity will not affect the remaining parts of the
Plan, and the Plan will be construed and enforced as if the illegal or invalid
provision had not been included.

 

The granting of awards under the Plan will be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

 

The Plan and all awards will be construed in accordance with and governed by the
laws of the State of Delaware, but without regard to its conflict of law
provisions.

 

Captions are provided herein for convenience only, and will not serve as a basis
for interpretation or construction of the Plan.

 

 

* * * * *

 



4

